UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :             12/5/2019
 JOHNNY RIVAS, et al.                                         :
                                            Plaintiffs        :
                                                              :    19 Civ. 9218 (LGS)
                            -against-                         :
                                                              :          ORDER
 FELIDIA RESTAURANT, INC. et al.                              :
                                            Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference in this matter is scheduled for December 5,

2019 (Dkt. No. 12),

        WHEREAS, no significant issues were raised in the parties’ joint letter or proposed case

management plan. It is hereby

        ORDERED that the December 5, 2019, initial pretrial conference is cancelled. The case

management plan and scheduling order will issue in a separate order. The parties’ attention is

particularly directed to the provisions for periodic status letters, and the need for a pre-motion

letter to avoid cancellation of the final conference and setting of a trial date.

        The parties should be aware that the Court does not extend the deadlines for fact

discovery absent compelling circumstances. The parties shall file pre-motion letters pursuant to

the Court’s Individual Rules when prepared to file a motion to dismiss or a motion to

conditionally certify a collective action.

        The Court of Clerk is respectfully directed to close Docket No. 15.



Dated: December 5, 2019
       New York, New York
